Title: To John Adams from Josiah, III Quincy, 27 February 1812
From: Quincy, Josiah, III
To: Adams, John



Dear Sir.
Washington. 27. Feb. 1812.

Be assured that I receive, with the sentiments of respect and humility, which I ought the very high approbation, you have been pleased to express of my exertion in behalf of the Navy. I had hoped a different event from that which followed. But what sailors call an undertow sunk our hopes, while they were yet vivid and perfect. The “base and mean and disgraceful motives” of which you intimate are, indeed, too prevalent among us. And I know not whether anything generous, elevated, or rational can be again expected, in our day. Those passions having gained so general an ascendancy and penetrated such an innumerable host of ephemeral politicians, in every part of the country. We have only to hope that, in the language of the sibyl—
via prima salutis
Quod minime reris—pandetur—
with sentiments of very great respect for you & your lady / I am Sir yr. hl. St

Josiah Quincy